Citation Nr: 1512915	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) and acquired immunodeficiency syndrome (AIDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981, and from April 1981 to August 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the RO in Nashville, Tennessee that denied service connection for HIV infection. 

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  

The Veteran contends that he contracted HIV/AIDS in the Philippines in 1988, during service.  At his Board hearing, he testified that he had unprotected sexual contact in 1988 in the Philippines, during service, but that after his return to the United States at separation, his only sexual contact was with his wife, who was HIV-negative until her death in 1993.  

Service treatment records are negative for HIV or AIDS, and tests for HTLV-III were negative in January 1986 and December 1987.

Private medical records reflect that the Veteran's HIV status was monitored from 1994 to 1998.

The Veteran has made conflicting statements as to the date of his initial positive HIV test.  A June 1999 VA treatment note reflects that the Veteran reported that he was HIV positive since 1990.  A July 1999 VA infectious disease treatment note shows that he reported that he had HIV since 1990 or 1991.  He said he was tested at Lemoore Naval Air Station in 1991 and was told that he was HIV positive.  VA medical records dated since then reflect a medical history of HIV positive, diagnosed in 1990 at the point of discharge from the Navy.  (As noted above, the Veteran was separated from the Navy in August 1988.)  Recent medical evidence reflects that he has been diagnosed with HIV and AIDS.

In contrast, during his Board hearing, he testified that in the spring of 1989, he attempted to enter the Navy Reserve at Naval Air Station Lemoore, but was not allowed to do so because a blood test for HIV at that facility was positive.  He said that this was his first diagnosis of HIV, and that his reenlistment code was changed after this.  Although attempts to obtain additional service treatment records, including from Lemoore Naval Hospital, have been unsuccessful, it does not appear that the AOJ has attempted to obtain his service personnel records.  On remand, the AOJ should attempt to obtain the Veteran's service personnel records, including any records of his attempt to reenlist in the Navy Reserve in 1989 or 1990.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the Veteran's reported history of unprotected sexual contact during service in 1988, with none afterward until his diagnosis of HIV (except with his wife, who was reportedly HIV negative), medical evidence of HIV infection since at least 1994, and his current diagnosis of HIV/AIDS, the Board finds that a VA examination and medical opinion is necessary to determine the etiology of the Veteran's HIV/AIDS.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Moreover, during VA treatment in September 2007, the Veteran reported that he was currently receiving disability benefits.  On remand, the AOJ should ascertain whether the Veteran receives SSA disability benefits based on HIV/AIDS, and if so, should obtain his SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records, including any records relating to his attempt to reenlist in the Navy Reserve at Lemoore Naval Air Station in 1989, 1990, or 1991.

2.  Obtain from the SSA any relevant records concerning an award of SSA disability or supplemental security income (SSI) benefits, including any medical records.

3.  Then schedule the Veteran for an appropriate VA examination to determine the etiology and date of onset of current HIV/AIDS.  The claims file must be made available to and reviewed by the examiner.

The examiner should be asked to provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that current HIV/AIDS was incurred in service or is otherwise related to service.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



